           Case 3:19-cv-01739-AC   Document 56   Filed 07/23/20   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




J.C. and K.C., Minor Children, by and              No. 3:19-cv-01739-AC
through JAMES SHIKANY, Guardian Ad
Litem of J.C. and K.C,                             ORDER

                     Plaintiffs,

      v.

STATE OF OREGON, by and through its
Department of Human Services; SHIRLEY
VOLLMULLER, in her individual capacity;
JOHN P. MOSSER, in his individual
capacity; TRISSA SCHIFFNER, in her
individual capacity; KATHLEEN MCLAIN,
in her individual capacity; JENNIFER
RICKS, in her individual capacity;
MARGARET STEINER, in her individual
capacity; SCOTT NOON, in his individual
capacity; and CAMPBELL STEWART, in
her individual capacity,

                     Defendants.


///



1 - ORDER
         Case 3:19-cv-01739-AC          Document 56        Filed 07/23/20     Page 2 of 2




HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [ECF 53] on June 15,

2020, in which he recommends the Court deny Defendant Schiffner’s Motion to Dismiss for

Lack of Personal Jurisdiction [ECF 31]. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Acosta’s Findings and Recommendation [ECF

53]. Accordingly, Defendant Schiffner’s Motion to Dismiss for Lack of Personal Jurisdiction

[ECF 31] is DENIED.

       IT IS SO ORDERED.



                        July 23, 2020
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
